DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/15/2021 was filed on or after the effective filing date of the instant application on 09/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendment

The amendment to the Specification has been entered and recorded.
The amendments to the claims are accepted and entered.
Claims 1-50 have been cancelled.
Claims 51-70 have been newly added and pending.

Claim Objections

Claims 54-55, 57-58, 64 and 67-68 are objected to because of the following informalities:    
Claims 54-55, 57-58, 64 and 67-68 recite “live stream” which should be amended to --live content stream—to be consistent in the claimed language.
	Appropriate corrections are required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51-55, 57, 61-65 and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-7 and 9 of U.S. Patent No. 11,153,635. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 51, the instant application claim 51 and the US patent claim 1 are both drawn to the same invention. 
The claims differ in scope since the instant application claim 51 is broader in every aspect than the patent claim 1 and is therefore an obvious variant thereof. 
Claim 51 of the instant application is anticipated by the patent claim 1 in that claim 1 of the patent contains all the limitations of claim 51 of the instant application. Claim 51 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
Claim 52 corresponds to the patent claim 2.
Claim 53 corresponds to the patent claim 4.
Claims 54-55 and 57 correspond to the patent claim 1.
Claim 61 corresponds to the patent claim 6.
Claim 62 corresponds to the patent claim 7.
Claim 63 corresponds to the patent claim 9.
Claims 64-65 and 67 correspond to the patent claim 6.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites the limitation "the secondary display window" in line 6; and the limitation “the bit rate” in the last line.  There is insufficient antecedent basis for these limitations in the claim.
Claim 52 recites the limitation "the secondary event" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 61 recites the limitation "the bit rate" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 62 recites the limitation "the secondary event" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Other dependent claims are rejected the same.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-54, 56-57, 60-64, 66-67 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Panchaksharaiah et al (US 2017/0332036) in view of Mathur et al (US 2018/0152737).
Regarding claim 51, Panchaksharaiah discloses a method for displaying content based on event monitoring, comprising:
playing a delayed portion of a live content stream via a primary display window (¶ [0006], ¶ [0038], ¶ [0048] and ¶ [0051] for playing a buffered portion of a live media at a time after an original broadcast time of the live media on an overlaid display via a main display window);
detecting an event in the live content stream (¶ [0007], ¶ [0053]-[0055] and ¶ [0060] for detecting an event in the live media);
determining a rank of the event (¶ [0014]-[0015], ¶ [0082]-[0084], ¶ [0157]-[0158] and ¶ [0162] for determining a ranking of event);
determining that the rank of the event exceeds a rank of the delayed portion playing in the primary display window (¶ [0014]-[0015], ¶ [0024], ¶ [0041], ¶ [0079]-[0084] and ¶ [0092] for determining the event more important or greater ranking), wherein the event is played via the secondary display window and the secondary display window is overlaid upon the primary display window (Figure 2); and
in response to determining that the rank of the event that is played via the secondary display window exceeds the rank of the delayed portion playing in the primary display window, modifying the rate at which the event is played via the secondary display window (Figure 3; ¶ [0091]-[0092] and ¶ [0098]-[0099] for modifying frame rate at which content event is played via either the first or the second display window based on a result of the determination of a detected more important event).
Panchaksharaiah discloses modifying a frame rate at which the event is played via the secondary display window based on the importance of the event (¶ [0099]), but is silent about modifying a bit rate.
Mathur discloses determining and modifying a bit rate at which a video stream is played via the secondary display window based on the rank of the event (¶ [0034]-[0035], ¶ [0039]-[0042] and ¶ [0045]).
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Panchaksharaiah system with the teaching of Mathur, so to enable the system to modify not only a frame rate of playing content but also a bit rate of playing content based on the rank of the event in order to enhance user viewing experience.

Regarding claim 52, Panchaksharaiah in view of Mathur discloses the method as discussed in the rejection of claim 51. The combined system further discloses determining a status of a communication network by which the live content stream is communicated; wherein the modifying the bitrate at which the secondary event is displayed via the secondary display window is further based on the status of the communication network (taught by Mathur; ¶ [0011], ¶ [0026], ¶ [0034]-[0036] and ¶ [0039]-[0045]).

Regarding claim 53, Panchaksharaiah in view of Mathur discloses the method as discussed in the rejection of claim 52. The combined system further discloses wherein the status of the communication network indicates a rate at which the live content stream data is communicated via the communication network, and wherein the wherein modifying the bitrate at which the secondary event is displayed via the secondary display window is further based on the rate at which the live content stream data is communicated via the communication network (taught by Mathur; (¶ [0011], ¶ [0026], ¶ [0034]-[0036] and ¶ [0039]-[0042]).

Regarding claim 54, Panchaksharaiah in view of Mathur discloses the method as discussed in the rejection of claim 51. The combined system further discloses determining a status of a communication network by which the live stream is communicated; and based on the status of the communication network, displaying the secondary display window (taught by Mathur; ¶ [0011], ¶ [0026], ¶ [0034]-[0036] and ¶ [0039]-[0045]).

Regarding claim 56, Panchaksharaiah in view of Mathur discloses the method as discussed in the rejection of claim 51. The combined system further discloses determining an event type for the detected event; retrieving stored event rules which identify event ranks for each of a plurality of event types including the event type for the detected event; determining the rank of the event based on the stored rules and the event type for the detected event (taught by Panchaksharaiah; ¶ [0016]-[0017], ¶ [0085]-[0086] and ¶ [0162]-[0163]).

Regarding claim 57, Panchaksharaiah in view of Mathur discloses the method as discussed in the rejection of claim 51. The combined system further discloses in response to detecting the event in the livestream, generating for display the secondary display window (taught by Mathur; ¶ [0034]-[0035] and ¶ [0039]-[0045]).

Regarding claim 60, Panchaksharaiah in view of Mathur discloses the method as discussed in the rejection of claim 51. The combined system further discloses in response to determining that the rank of the event that is played via the secondary display window exceeds the rank of the delayed portion playing in the primary display window, additionally modifying one other quality aspect of the secondary display window (taught by Panchaksharaiah; ¶ [0005]-[0007], ¶ [0019], ¶ [0039], ¶ [0088] and ¶ [0098]-[0099]).

Regarding claim 61, all limitations of the functionalities of a system in claim 61 are analyzed and rejected corresponding to claim 51. Panchaksharaiah in view of Mathur further discloses a system comprising: a communication port configured to receive a live content stream via a communication network; a memory configured to buffer the received live content stream for playback; a display; and control circuitry (taught by Panchaksharaiah; Figures 7-8; ¶ [0049]-[0051]; and Mathur’s Figure 7).

Regarding claims 62-64, 66-67 and 70, all limitations of claims 62-64, 66-67 and 70 are analyzed and rejected corresponding to claims 52-54, 56-57 and 60 respectively.

Claims 55 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Panchaksharaiah et al (US 2017/0332036) in view of Mathur et al (US 2018/0152737) as applied to claim 51 above, and further in view of Elliot et al (US 2017/0223395).
Regarding claim 55, Panchaksharaiah in view of Mathur discloses the method as discussed in the rejection of claim 51. The combined system further discloses determining a status of a communication network by which the live stream is communicated (taught by Mathur; ¶ [0011], ¶ [0026], ¶ [0036], ¶ [0039] and ¶ [0042]), selecting a size of the secondary display window from among a plurality of predetermined sizes; and displaying the secondary display window in the selected size (taught by Panchaksharaiah; ¶ [0005]-[0007], ¶ [0019], ¶ [0039], ¶ [0088] and ¶ [0098]-[0099]), but is silent about based on the status of the communication network.
Elliot discloses determining and modifying a size of a secondary display window at which a video is played and changing a resolution (as “bit rate”), frame rate, a color ganut and a dynamic range of the video based on the status of the communication network (¶ [0006], ¶ [0030] and ¶ [0036]-[0040]).
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Panchaksharaiah in view of Mathur system with the teaching of Elliot about determining and modifying a size of a secondary display window based on the status of the communication network, so to enhance system in video processing in consideration of network conditions.

Regarding claim 65, all limitations of claim 65 are analyzed and rejected corresponding to claim 55.

Claims 58-59 and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Panchaksharaiah et al (US 2017/0332036) in view of Mathur et al (US 2018/0152737) as applied to claim 51 above, and further in view of Chapman et al (US 2006/0200842).
Regarding claim 58, Panchaksharaiah in view of Mathur discloses the method as discussed in the rejection of claim 51. The combined system further discloses determining a status of a communication network by which the live stream is communicated (taught by Mathur; ¶ [0011], ¶ [0026], ¶ [0036], ¶ [0039] and ¶ [0042]).
The combined system is silent about detecting a second event while the secondary display window is not being displayed; and based on the status of the communication network, displaying an event alert window instead of the secondary display window.
Chapman discloses detecting a second event while the secondary display window is not being displayed; and based on the status of the communication network, displaying an event alert window instead of the secondary display window (Figures 5-7; ¶ [0042]-[0043] and ¶ [0081]-[0083]).
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Panchaksharaiah in view of Mathur system with the teaching of Chapman, so to provide an alternative way of presenting detected event as a matter of designed choices.

Regarding claim 59, Panchaksharaiah in view of Mathur and further in view of Chapman discloses the method as discussed in the rejection of claim 58. The combined system further discloses displaying, with the event alert window, an option to navigate to the detected event (Chapman’s Figure 7).

Regarding claims 68-69, all limitations of claims 68-69 are analyzed and rejected corresponding to claims 58-59 respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/           Primary Examiner, Art Unit 2421